Title: To George Washington from Brigadier General John Stark, 31 August 1778
From: Stark, John
To: Washington, George


          
            Dear General
            Albany 31st August 1778
          
          I Embrace this opportunity to Inform you of our Situation, the Inhabitants are daily
            bringing in petitions for the Losses they have Received by the Army, one Petition I send
            you for your Approbation, would be glad of your opinion on the Matter, I believe the
            House was Moved & is Still Occupyed by the Troops.
          Lt Colo. Butler and some of his party, has been into the Enemies Country, and Brougth
            in, a number of Cattle, Horses, &c., which he Thinks (& I agree with him
            in opinion) that they are Lawfull Prises to the Captors, but the Committee of this
            place, Claims them, as belonging to this State, altho in the Possession of the Enemy,
            before Butler took them, your opinion on this Subject, may prevent a good deal of
            Uneasiness, between the Troops, and the Committee.
          I send you the Judgment of a Court Martial sent to me from Colo. Butler for your
            Approbation, according to the mans Behaviour I think that he ought to die, for after he
            had shot the Searjeant he said he would be willing to be Hanged if he could have an
            opportunity to kill one of the Officers.
          I Likewise send you one of Burgoynes men which were Included in the Convention which
            was Taken with the Enemy as will appear by his Crime & four Sailors taken at
            Crownpoint that Belonged to the Enemies Ships on the Lakes. I am sir yours with Great
            Respect
          
            John Stark
          
        